Case: 21-60049      Document: 00515948708         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 22, 2021
                                   No. 21-60049                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bilal Hamid Love,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-50-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
           Bilal Hamid Love, federal prisoner # 20906-043, pleaded guilty to:
   importation of a controlled substance, in violation of 21 U.S.C. § 952; and
   possession of a firearm in furtherance of a drug-trafficking crime, in violation
   of 18 U.S.C. § 924(c)(1)(A). On 15 March 2019, he was sentenced to, inter
   alia, 168-months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60049     Document: 00515948708           Page: 2   Date Filed: 07/22/2021

                                    No. 21-60049


           Love challenges the district court’s denying his 18 U.S.C.
   § 3582(c)(1)(A) motion for compassionate release due to the COVID-19
   pandemic. He asserts he is entitled to such release due to the extraordinary
   and compelling circumstances COVID-19 poses in a prison setting, including
   in the light of his health conditions (hypertension and being overweight).
          A district court may reduce a defendant’s sentence if, after
   considering any relevant § 3553(a) sentencing factors, it finds:
   “extraordinary and compelling reasons warrant such a reduction”. 18
   U.S.C. § 3582(c)(1)(A)(i). Our court reviews the denial of a § 3582(c)(1)(A)
   motion for abuse of discretion, giving deference to the district court’s
   application of the § 3553(a) sentencing factors. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020) (noting the district court “is in a superior
   position to find facts and judge their import under § 3553(a) in the individual
   case”).
          The court concluded Love was not entitled to compassionate release
   because: his health conditions did not create an extraordinary or compelling
   circumstance; and, in the alternative, the 18 U.S.C. § 3553(a) factors did not
   weigh in his favor.
           Our court has held hypertension and other conditions that are
   “managed effectively by medication” and do not “substantially diminish the
   ability of the defendant to provide self-care”, see U.S.S.G. § 1b1.13 cmt.
   n.1(a), are not extraordinary and compelling reasons warranting
   compassionate release, particularly for defendants like Love, who have not
   “already served the lion’s share of their sentences”. See United States v.
   Thompson, 984 F.3d 431, 433–35 (5th Cir. 2021) (denying compassionate
   release to “an otherwise healthy defendant with two, well-controlled,
   chronic medical conditions . . . who had completed less than half of his
   sentence”).
          In the alternative, the court determined that, even if there were
   extraordinary and compelling reasons warranting Love’s release, he would
   be a danger to society and should not be released. The court relied on the




                                         2
Case: 21-60049     Document: 00515948708          Page: 3   Date Filed: 07/22/2021

                                   No. 21-60049


   nature and circumstances of Love’s offense and the need to protect the public
   from further crimes of defendant. See 18 U.S.C. § 3553(a)(1) and (a)(2)(C).
          In sum, Love has not established the court based its decision on an
   error of law or a clearly erroneous assessment of the evidence when it
   determined that the § 3553(a) factors weighed against a compassionate-
   release reduction. See Chambliss, 948 F.3d at 694.
          AFFIRMED.




                                         3